Citation Nr: 1416911	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.

Partly because of the hearing testimony alleging worsening disability, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran last had a VA compensation examination of his low back or lumbar spine in April 2009, so some 5 years ago.  During his more recent December 2013 hearing before the Board, he testified that his low back disability is much worse.  He therefore needs to be reexamined to reassess the severity of this service-connected disability.

He also testified during his hearing that his VA physicians would be conducting an updated orthopedic examination, including range-of-motion testing, at some point shortly following his December 2013 hearing.  Thus, it is also imperative that his updated treatment records be obtained and associated with his claims file for consideration.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  First ensure that the Veteran's claims file contains all of his most recent VA treatment records.  His records from the Social Security Administration (SSA) include VA treatment records from August to November 2008.  So obtain all VA treatment records prior to August 2008 and since November 2008.

Also ask the Veteran to identify all additional private treatment he has received for his low back disability, and with his permission obtain these records as well.

The amount of effort needed to be expended on obtaining these additional records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts as this VA regulation requires, again, depending on who has custody of the records.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his lumbar spine disability.  All diagnostic testing and evaluation needed to make this determination must be performed, and all clinical findings reported in detail.  The examiner is asked to review the claims file and pertinent medical history prior to the examination.

The examiner is asked to conduct range-of-motion testing with a goniometer and indicate the end point of each range versus the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  So the examiner has to consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination in this additional circumstance.  And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.

If motion is so restricted as to amount to ankylosis, favorable or unfavorable, then this must be expressly indicated as well.

Also, the examiner should comment on whether the Veteran has intervertebral disc syndrome (IVDS), and if so, whether it involves incapacitating episodes - meaning a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician and, if so, the total duration of them during the past 12 months.

As well, the examiner is asked to conduct testing to determine whether there is neurological impairment.  If there are neurological abnormalities, the examiner is asked to indicate whether they are attributable to the service-connected low back disability (i.e., lumbar spondylosis) or, instead, the result of disability that is not service connected and not part and parcel of this service-connected disability.

Equally, if the examiner is unable to make this distinction (differentiation) of symptoms, then he/she must also indicate this, which in turn will require resolving this reasonable doubt in the Veteran's favor in accordance with 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, presuming this neurological impairment in question is part and parcel of the service-connected lumbar spine disability.  If further testing is needed to determine this, the examiner should so state and authorize all necessary additional testing.

In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess its severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

3.  Ensure the examination report responds to the specific questions being asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim..

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



